Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) a sequencing batch reactor vessel configured to…
2) a liquid level sensor configured to…
3) a sludge detector configured to…
4) the controller configured to…
5) the sludge detector is further configured to…
6) the controller is further configured to…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the liquid level sensor and sludge sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-7, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5205936 (hereinafter referred as “Topnik”), in view of JP 2002-340656 (hereinafter referred as “Hiroyuki”).
Regarding claim 1, Topnik teaches a wastewater system comprising a sequencing batch reactor vessel (12 or 14). The limitation “configured to perform biological treatment of wastewater in a series of treatment stages including a fill stage, a biological reaction stage, a sludge settling stage in which solids settle from the wastewater to form a sludge and a solids-lean supernatant, a solids-lean supernatant decant stage, and an idle stage, the fill stage including introducing a non-predetermined amount of wastewater into the vessel” is reciting a manner of operating the apparatus without imparting structural limitations. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
Topnik teaches that the reactors comprise level sensors (50 and 52) positioned to detect presence of liquid at maximum and minimum liquid levels in the reactor (C4/L3-8), and provide an indication of the level of liquid to a controller (C4/L25-32). Topnik also teaches that the hydraulic loads in the system are controlled according to liquid levels (abstract, C2/L30-C3/L18).
Topnik does not disclose a sludge detector configured to measure a position of an interface between the sludge and the solids-lean supernatant in the vessel and to provide an indication of the position of the interface to the controller, the controller configured to perform a comparison between the level of the liquid and the position of the interface and control an amount of solids-lean supernatant removed from the vessel during the decant stage based on the comparison.
Hiroyuki teaches a tank 2 comprising a blanket of sludge having a sludge interface 4 and supernatant liquid having liquid level 3, a liquid level sensor 11 for measuring liquid level, sludge interface sensor 8 for measuring sludge interface, and a controller 12 computing sludge level from liquid level and sludge interface (fig. 1, paragraphs [0013]-[0026]).
It would have been obvious to one of ordinary skill in the art to modify the system of Topnik to include liquid level sensor to measure a level of liquid, a sludge detector to measure a position of interface between the sludge and the solids-lean supernatant, and a controller configured to perform a comparison between the level of the liquid and the position of the interface to enhance measurement function as taught by Hiroyuki (para [0012]) and control an amount of solids-lean supernatant removed from the vessel during the decant stage based on the comparison because Hiroyuki suggest that the measurement function is enhanced by using liquid level sensor and sludge level sensor.
Regarding claims 6-7, Topnik further teaches controlling a rate of decanting of solids-lean supernatant from the sequencing batch reactor vessel to maintain a substantially constant depth of solids-lean supernatant above the interface during settling of the sludge (C4/L29-35; C5/L37-55, decant period ends when liquid level reaches the low-level sensor, 54, from control system.). Selecting removal rate of solids and supernatant would have been an obvious matter of choice to one of ordinary skill in the art based on flow of the system and desired quality of supernatant.
Regarding claim 10, Hiroyuki teaches that the sludge detector comprises a sensor that moves vertically responsive to a change in the level of liquid in the vessel ([0013]-[0015]).
Regarding claim 11-12, Hiroyuki teaches that the sensors are ultrasonic sensors [0013].
Regarding claim 13, Topnik teaches providing a plurality of liquid level sensors disposed at fixed levels in the vessel (C4/L3-8, C4/L25-32).
Regarding claim 15, Hiroyuki teaches that the sensors are ultrasonic sensors [0013]. Selecting operating frequency of the sensors would have been an obvious matter of choice to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 2-5, 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Topnik, in view of Hiroyuki as applied to claim 1 above, and further in view of JP 2001-183354  (hereinafter referred as “Makoto”).
Regarding claims 2-5 and 8-9, modified Topnik teaches limitations of claim 1 as set forth above. Modified Topnik does not teach that the sludge detector is configured to determine a degree of sharpness of the interface, control removal of sludge/supernatant based on the degree of sharpness, and providing a plurality of suspended solids sensors, wherein the SS sensors comprises optical or ultrasonic sensors.
Makoto teaches an ultrasonic densitometer for detecting concentration suspended solids and solids interface depth [0007] based on amplitude of the reflected wave received by the ultrasonic wave receiving means [0008]. The detector detects distribution of concentration of suspended matter in the depth direction based on distribution of the amplitude of the reflected wave in the depth direction [0010]. Makoto discloses that the detector provides high accuracy of concentration of suspended solids at different depths.
It would have been obvious to one of ordinary skill in the art to use sludge detector that is capable of determining a degree of sharpness of the interface in the system of modified Topnik to enable detection of different concentration regions of solids interface to determine quality of supernatant and concentration of solids in the interface as taught by Makoto. Selecting removal of supernatant and solids based on the information provided by the detector would have been obvious to one of ordinary skill in the art to achieve desired quality of supernatant since Makoto discloses that the detector provides concentration of suspended solids in the liquid at different depths. 
Selecting whether to provide one or multiple detectors and locations of the detectors would have been an obvious matter of design choice to one of ordinary skill in the art based on size, shape and capacity of the tank and liquid to be treated. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 14, modified Topnik teaches limitations of claim 1 as set forth above. Modified Topnik does not teach that the liquid level sensor and sludge sensor are included in a same sensor.
Makoto teaches an ultrasonic densitometer for detecting concentration suspended solids and solids interface depth [0007] based on amplitude of the reflected wave received by the ultrasonic wave receiving means [0008]. The detector detects distribution of concentration of suspended matter in the depth direction based on distribution of the amplitude of the reflected wave in the depth direction [0010]. Therefore, Makoto suggest that the detector can not only detect solids interface layer but also concentration of suspended solids at different depths within supernatant. 
It would have been obvious to one of ordinary skill in the art to use the detector suggested by Makoto in the system of Topnik to enable detecting solid interface layer and supernatant liquid levels having varying concentration of suspended solids because Makoto discloses that the sensor provides high accuracy measurements of interface layer and concentration of suspended solids at different depths.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topnik, in view of Hiroyuki as applied to claim 1 above, and further in view of US 2015/0032411 (hereinafter referred as “Hoferer”).
Regarding claim 16, modified Topnik teaches limitations of claim 1 as set forth above. Modified Topnik does not teach that the sludge detector comprises a compressed high-intensity radar pulse sonar unit.
Hoferer teaches level sensor for measuring levels of liquid or solids, and discloses that sensors suitable for measuring level include pulse transit-time level sensors, radar level sensors or ultrasound level sensors for measuring a level ([0002], [0008], [0042]). Therefore, Hoferer discloses that it is known in the art to use radar sensors for detecting liquid/solid levels in a container. It would have been an obvious matter of choice to one of ordinary skill in the art to select a known sensor type to measure liquid/solid level in a tank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777